1. I am convinced that reasonable minds must conclude that plaintiff was guilty of contributory negligence. When his car stalled and skidded it stood in a diagonal position across the east lane of the slippery 18-foot pavement and extended three to four feet onto the west lane. This left only nine feet of pavement and cleared shoulder for a car to pass on the west. The pavement was so slippery that when King sought to stop his car it went into a whirling skid and turned end for end facing south toward defendant's approaching car, which had been following the King car. The King car stood partly on the east shoulder. Plaintiff saw the King car skid as it stopped. He walked toward it to get help with his own car. To get help to start his car was his sole purpose in getting out to stop cars. He saw defendant's car approaching from behind the King car at a distance which he conceded to be about 350 feet and, as he thought, at about 35 miles an hour. To avoid colliding with the King car, it was headed directly toward him. He knew the pavement was slippery, and of course he knew that defendant's car was likely to skid and go out of control if defendant attempted to stop. Likewise, he could see that a car must use part of the shoulder upon which he was walking *Page 245 
if it was to pass his car. Nevertheless, he stood his ground on the shoulder flagging with his hat. Not only that, but when the car was coming directly toward him he deliberately turned his back toward it and walked north until he was struck by defendant's skidding car. He made no effort whatever to get out of its path. His explanation of his reckless conduct was that "a man has his rights." To me this demonstrates a stubborn indifference to the obvious threat that the laws of man must yield to the laws of physics — that the icy road very probably would put the approaching car into a whirling skid which spelled imminent danger to plaintiff.
The doctrine of contributory negligence may be a harsh rule, but it is for the legislature to repeal, not for the courts. In this case, even if the rule of comparative negligence prevailed, plaintiff's negligence was so gross as compared with defendant's conduct that there should be no recovery.
2. I am not in accord with the majority in its comments in excusing the ruling of the trial court in refusing to charge on the theory of emergency or sudden peril. The request is quoted in the majority opinion and is in complete accord with the law as frequently laid down by this court. Johnson v. Townsend,195 Minn. 107, 110, 261 N.W. 859, 861; Anderson v. Kelley,196 Minn. 578, 265 N.W. 821. As said in Restatement, Torts, by the American Law Institute, § 296:
"In determining whether conduct is negligent toward another, the fact that the actor is confronted with a sudden emergency not caused by his own tortious conduct which requires rapid decision is a factor in determining the reasonable character of his choice of action.
"Comment:
"a. The rule stated in this Section is applicable where the sudden emergency is created in any way other than by the actor's own tortious conduct, as where it is created by the unexpected operation of a natural force or by the innocent or wrongful act of a *Page 246 
third person. The fact that the emergency is created by the actor's own conduct does not prevent the rule from being applicable if his conduct is not tortious."
If the defendant was not confronted by a sudden emergency when he came upon the situation which resulted in the plaintiff's injury, it is very difficult to imagine an emergency for an automobile driver. Viken v. Dickson, 172 Minn. 1,214 N.W. 471; Sathrum v. Lee, 180 Minn. 163, 230 N.W. 580. The car immediately ahead of the defendant had gone into a whirling skid on the icy pavement and had turned end for end and, with its driving lights on, was facing toward the defendant, partly upon the pavement, partly upon the east shoulder. Apparently defendant was not going so fast but that he easily avoided a collision with the King car. Some 40 or 50 feet beyond the King car was the plaintiff's car, occupying not only the east or right-hand side of the pavement but three or four feet of the west lane, leaving only the narrow strip of pavement plus the cleared part of the shoulder on which to pass. Defendant was then compelled either to run into the snowbank on one side or the other of the road or take the left shoulder and narrow strip of pavement on the west side of the road not occupied by the plaintiff's car, all of this being complicated by the ice on the pavement. Doubtless, he might have run his car into a snowbank with the risk of piling up in the ditch, but the presence of the King car restrained the attempt on his right. He could have well chosen the route which he did since he did not see plaintiff in his gray coat against the dirty snow. It was unfortunate for the plaintiff that defendant kept to the road, because, as stated by the majority, defendant's car went out of control and into a whirling skid in which the rear end hit plaintiff's car and the front evidently hit the plaintiff. It seems to me that the defendant was entitled to the instruction requested. The majority opinion assumes that the defendant was negligent as a matter of law and that as a matter of law he created the sudden peril by the manner of his approach to the scene of the accident. *Page 247 
The evidence does not justify such a position. Neither does it justify the assumption that as a matter of law plaintiff was free from contributory negligence. The refused instruction proposed to submit to the jury the question whether defendant was confronted with sudden peril for which he was not to blame. The sudden peril was obvious; to refuse the instruction was to hold as a matter of law that defendant was negligent in his approach and that his negligence created the sudden peril. The evidence would have justified, if it did not compel, a finding that defendant did nothing tortious to create the emergency.
The implication to be drawn from the opinion of the majority is that because, in their opinion, the plaintiff was also entitled to an instruction on the theory of sudden peril, it was not error to refuse to give the defendant's request. It is indeed a novel suggestion that a party, in order to get an instruction according to his theory of the evidence, must also propose an instruction in behalf of his opponent on a theory diametrically opposed to his own case. On defendant's theory of the evidence the jury might well have found that plaintiff was guilty of contributory negligence and that he created such peril as he was in by walking into and remaining in the only path on which the defendant's car could pass on the road. There was evidence tending to support such a finding.
Plaintiff was not confronted by sudden peril. He deliberately concluded to stop cars to get help. He saw the two cars coming, saw the King car make its whirling skid to a stop, and saw the defendant's car approaching at a distance which he estimated at 350 feet. If there was peril to him he created it by getting into the lane where defendant must pass or stop.
The fact that the defendant upon his theory of the case did not request that the rule be applied to both parties does not, in my opinion, correct the error in refusing to give the instruction. If the defendant was entitled to it as to his own conduct, his request was adequate; and, if the plaintiff thought he was also entitled to such an instruction as applied to his conduct, it would have been *Page 248 
his duty to make a like request. It was defendant's theory of the case that plaintiff was guilty of contributory negligence and that he conducted himself as no prudent man would in the face of peril. By implication, at least, the majority hold that in order for defendant to have the benefit of the sudden peril rule he must request a charge favorable to plaintiff and contrary to his theory of the evidence.
The majority opinion is also pregnant with the implication that unless the plaintiff was to blame for creating the sudden peril the rule does not apply to defendant's conduct. This is, indeed, a novel suggestion in the law of negligence, wholly unsupported by the authorities which all support the rule laid down by the Law Institute's Restatement. It must be remembered that we are measuring the defendant's conduct by the circumstances as they appeared to him. Unless he tortiously created the sudden peril with which he was confronted, he was entitled to the instruction, and the instruction was so properly qualified. The evidence of defendant's negligence is very slight, if any. His speed was not so excessive that he had any difficulty in avoiding a collision with the car immediately ahead of him when it went into its whirling skid and finally stopped, facing him. On the plaintiff's own evidence, defendant was not following too close behind the King car. The only evidence justifying a finding of negligence was that he did not slow down sooner. Had he not put on his brakes it is quite likely that he would have passed the stalled car without difficulty had plaintiff not been in the way.
I cannot agree that the court was justified in refusing to charge on the theory of sudden peril because he gave the usual instructions in regard to negligence and contributory negligence. It is true that the doctrine of sudden peril is a refinement of the general rules applicable to negligence, but it is a well established and distinct doctrine on which a party is entitled to have the jury properly instructed when the facts justify it. It occurs to me that the discussion in the majority opinion in regard to this rule *Page 249 
tends to confuse rather than to clarify the law of sudden peril. Up to the present, that law is very clearly defined in this state, and neither counsel nor trial courts have difficulty in determining what it is. I fear that if the majority opinion becomes the law neither counsel nor trial courts will know when or how to apply the doctrine.
In my opinion the defendant was entitled to a directed verdict on account of the plaintiff's contributory negligence, and, if not that, to a new trial on the ground that the court committed prejudicial error in refusing the instruction which I have discussed.